Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 1 of 16

 

FILED BDC.

UNITED STATES DISTRICT COURT MAY 28 2019
SOUTHERN DISTRICT OF FLORIDA ANGELA E. NOBLE
FORT LAUDERDALE DIVISION S.DOP ELA er Leu.

 

 

 

CASE NO.: 19-cv-60568-CIV-ALTMAN/HUNT

ERIC SMITH,

Plaintiff, CIVIL ACTION

JURY TRIAL DEMANDED

CURALEAF, INC., a foreign corporation,
Defendant.

 

 

FIRST AMENDED COMPLAINT
1. I, ERIC SMITH, Plaintiff, bring this action against Defendant, CURALEAF, INC., to
secure redress for violations of the Telephone Consumer Protection Act (““TCPA”), 47 U.S.C. §
227.
NATURE OF THE ACTION
2. This is an action pursuant to the Telephone Consumer Protection Act, 47 U.S.C. § 227
et seq., (““TCPA”).
3. Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct
which has resulted in invasion of privacy, annoyance, intrusion on seclusion, trespass, conversion,
and nuisance and disruption of Plaintiff’s daily life. Plaintiff also seeks statutory damages and any

other available legal or equitable remedies.
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 2 of 16

JURISDICTION AND VENUE

4. Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal
statute.

5. Jurisdiction is also proper under 28 U.S.C. § 1331(a)(1) because Plaintiff is a citizen of a
different state than that of the Defendant’s principal place of business. (2) Plaintiff seeks up to
$1,500.00 (one-thousand-five-hundred dollars) in damages for each text in violation of the TCPA,
which, when aggregated, exceeds the $75,000.00 (seventy-five-thousand dollar) threshold for
federal court jurisdiction under 28 U.S.C. § 1331(a) Therefore, both the elements of diversity
jurisdiction and amount-in-controversy jurisdiction are present.

6. Venue is proper in the United States District Court for the Southern District of
Florida pursuant to 28 U.S.C. § 1391(b) and (c) because (1) Defendant is deemed to reside in any
judicial district in which it is subject to the court’s personal jurisdiction, (2) Defendant provides and
markets its services within this district, (3) Defendant has a corporate office within this district (4)
Defendant has a designated n agent for service of process in the State of Florida; Defendant has
thereby established sufficient contacts, thus, subjecting itself to personal jurisdiction. Further,
Defendant’s tortious conduct against Plaintiff occurred within the State of Florida. The texts the
Defendant sent to the Plaintiff occurred within this district.

PARTIES
7. Plaintiff is a natural person who, at all times relevant to this action, was a resident of

Broward County, Florida.
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 3 of 16

8. Defendant is a Massachusetts corporation whose principal office is located at 301
Edgewater Place Suite 405 Wakefield, Massachusetts 01880. Defendant directs, markets and
provides its business activities throughout The State of Florida and eleven additional states.
Defendant’s registered agent for service of process is Corporation Service Company, 1201 Hayes
Street Tallahassee, FL 32301.

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

9. The TCPA was passed into law in 1991. The TCPA regulates and restricts the use of
automatic telephone equipment.

10. The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using
an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C.
§ 227(b)(1)(A).

11. In an action under the TCPA, a plaintiff must only show that the defendant “called a
number assigned to a cellular telephone service using an automatic dialing system or prerecorded
voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), affd,
755 F.3d 1265 (11th Cir. 2014).

12. The Federal Communications Commission (“FCC”) is empowered to issue rules and
regulations implementing the TCPA.

13. The FCC has issued rulings and clarified that in order to obtain an individual’s consent,
a Clear, unambiguous, and conspicuous written disclosure must be provided to the individual. See

2012 FCC Order, 27 FCC Rcd. at 1839 (“[R]equiring prior written consent will better protect
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 4 of 16

consumer privacy because such consent requires conspicuous action by the consumer — providing
permission in writing — to authorize autodialed or prerecorded telemarketing calls....”).

14. According to the FCC’s findings, calls in violation of the TCPA are prohibited because,
as Congress found, automated or prerecorded telephone calls are a greater nuisance and invasion of
privacy than live solicitation calls, and such calls can be costly and inconvenient. The FCC also
recognized that wireless customers are charged for incoming calls whether they pay in advance or
after the minutes are used. Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).

15. In 2012, the FCC issued an order tightening the restrictions for automated telemarketing
calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter
of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,
1838 { 20 (Feb. 15, 2012) (emphasis supplied).

16. To obtain express written consent for telemarketing calls, a defendant must establish

ce

that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

disclosure’ of the consequences of providing the requested consent....and having received this

information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

F.C.C.R. 1830, 1837 J 18, 1838 § 20, 1844 ¥ 33, 1857 4 66, 1858 4 71 (F.C.C. Feb. 15, 2012).
17. The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f}(12). In determining whether a
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 5 of 16

communication constitutes telemarketing, a court must evaluate the ultimate purpose of the
communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

18. “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a
good, product, or service’ where the implication of an improper purpose is ‘clear from the
context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

19 . The FCC has explained that calls motivated in part by the intent to sell property, goods,
or services are considered telemarketing under the TCPA. See In re Rules and Regulations
Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, {ff 139-142
(2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,
goods, or services during the call or in the future. Id.

20. In other words, offers “that are part of an overall marketing campaign to sell property,
goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regulations
Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, § 136
(2003).

21. If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it
obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations
Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring
express consent “for non-telemarketing and non-advertising calls”).

22. Further, the FCC has issued rulings and clarified that consumers are entitled to the same
consent-based protections for text messages as they are for calls to wireless numbers. See

Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 6 of 16

that a text message falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A));
Toney v. Quality Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the
burden of showing that it obtained Plaintiff's prior express consent before sending a telemarketing
text message).

23. As recently held by the United States Court of Appeals for the Ninth Circuit:
“Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and
disturb the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not
allege any additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness
Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting
Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

24. The FCC has “repeatedly acknowledged the existence of vicarious liability under the
TCPA.” See Gomez v. Campbell-Ewald Co., 768 F.3d 871, 878 (9th Cir. 2014) (citing In re Joint
Petition Filed by Dish Network, LCC, 28 FCC. Red. 6574, 6574 (2013)). Principles of apparent
authority and ratification may also provide a basis for vicarious seller liability for violations of
section 227(b). See Thomas v. Taco Bell Corp., 582 F. App’x 678 (9th Cir. 2014) (citing 28 F.C.C.
Red. at 6590 n. 124). A ratification occurs when the benefits of the purportedly 4 unauthorized acts
are accepted with full knowledge of the facts under circumstances demonstrating the intent to adopt
the unauthorized arrangement. Stalley v. Transitional Hosps. Corp. of Tampa, Inc., 44 So. 3d 627,

631 (Fla. 2d DCA 2010).
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 7 of 16

FACTUAL ALLEGATIONS

25. At all times relevant, Plaintiff was a citizen of the State of Florida. Plaintiff is, and at all
times mentioned herein was, a “person” as defined by 47 U.S.C. § 153 (39).

26. Defendant is an marijuana cultivator and retailer who directs, markets and provides its
business activities throughout the United States of America with a strong presence in the State of
Florida.

27. Upon information and belief, Defendant, in order to drive Plaintiff to use its marijuana
dispensaries and drum up business, surreptitiously obtained the cellular telephone number of
Plaintiff, then proceeded to send or cause others to send unsolicited telemarketing text messages to
Plaintiff using an automated dialing system (“ATDS”).

28. The purpose of the unsolicited telemarketing text messages was to convince Plaintiff to
visit Defendant’s marijuana retail store(s) and ultimately to make purchases from Defendant.

29. Plaintiff never actually consented to receive such marketing text messages, and
had previously registered his cellular telephone number with the National Do Not Call Registry.

30. Plaintiff has been registered on the National Do Not Call Registry since September 30,
2018..

31. Upon information and belief, Defendant and/or its agent lacks a sufficiently adequate
system for limiting autodialed text messages to cellular phones for which it does not have prior
express permission to call. These are unsolicited text messages sent for the purpose of marketing to

potential customers.
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 8 of 16

32. On or about October 23, 2018 at approximately 7:17 PM, Defendant, or Defendant’s
agent sent for a second time a telemarketing text message to Plaintiff’s cellular telephone number
ending in 7329 (“the 7329 number”), through the use of an automated telephone dialing system
(“ATDS”) for purposes of selling goods or services. A screenshot of the 2nd (second)

telemarketing text message sent to Plaintiff provides as follows:

Patient Renewal Day. Get $75 OFF* your
purchase when you visit a Curaleaf
Dispensary and present the email
confirmation that proves you renewed
your MMUR card within the last 30 days
(September 24 to October 24, 2018)
*§200 minimum purchase required to
obtain the discount. Valid for in-store
purchases only on 10,'24/18

Text STOP to end

33. On our about May 21, 2019 at approximately 5:46 PM, Defendant, or Defendant’s
agent, sent a telemarketing text message to Plaintiff's cellular telephone, the 7329 number, for the
64th (sixty-fourth) time using an ATDS for purposes of selling goods or services. A screenshot of
the 64th (sixty-fourth) telemarketing text message sent to Plaintiff provides as follows:

Curaleaf. Check what's rolling into our Dispensaries today! Click here

gto.io/RwQEE2
Rply STOP to cance!
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 9 of 16

34. Within or about the time period of October 21, 2018 and May 21, 2019, Defendant, or
Defendant’s agent sent Plaintiff 64 (sixty-four) individual telemarketing text messages from 4
(four) separate and individual telephone numbers, using an ATDS.

35. The number(s) that transmitted the text messages are as follows: 1.) (855) 893-5649,
2.) (844) 432-0302 3.) (833) 864-7644 and 4.) (844) 8645, all of which are operated by or on
behalf of Defendant.

36. The URL link gfo.io/RWQEEz is operated by or on behalf of Defendant.

37. The URL link contained in the 64th telemarketing text sent by defendant on or about
May 21,2019, when “clicked” redirects to the following URL address:

{https://s3-us-west-1 .amazonaws.com/dataow!l-2/production/pictures/473-9e5c86fe47ae28099e02f

2fa1558474347649.png |; and displays the following advertisement:

alee

 
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 10 of 16

38. Defendant’s text messages constitute telemarketing because they encouraged the future
purchase or investment in property, goods, or services.

39. Plaintiff received the subject texts within this judicial district and, therefore, Defendant’s
violation of the TCPA occurred within this district.

40. At no point in time did Plaintiff provide Defendant with consent, to be contacted using
an ATDS, or otherwise.

41. Plaintiff is the subscriber and sole user of the 7329 Number, and is financially
responsible for phone service to the 7329 Number.

42. The generic nature of Defendant’s text messages, combined with the large number of
messages sent by Defendant, demonstrates that Defendant utilizes an ATDS in transmitting the
messages.

43. Specifically, upon information and belief, Defendant utilized a combination of
hardware and software systems to send the text messages at issue in this case. The systems utilized
by Defendant have the current capacity or present ability to generate or store random or sequential
numbers or to dial sequentially or randomly at the time the call is made, and to dial such numbers,
en masse, in an automated fashion without human intervention.

44. Defendant’s violations of the TCPA were knowing and willful.

45. Defendant’s unsolicited text messages caused Plaintiff actual harm including, but not

limited to, invasion of personal privacy, aggravation, nuisance and disruption of daily life,

10
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 11 of 16

reduction in cellular telephone battery life, data, messaging charges, and loss of use of Plaintiff’s
cellular telephone.
COUNT I

KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA, 47 U.S.C. §
227(b)

46.. Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
herein.

47. Defendant violated the TCPA by sending unsolicited text messages to Plaintiff’s
cellular phone without first obtaining his prior express consent and using equipment which
constitutes an automatic telephone dialing system for the express purpose of marketing Defendant’s
goods and/or services.

48. Defendant’s unsolicited text messages caused Plaintiff actual harm including, but not
limited to, invasion of personal privacy, aggravation, nuisance and disruption of daily life,
reduction in cellular telephone battery life, data, messaging charges, and loss of use of Plaintiff’s
cellular telephone.

49. Asa result of the aforementioned violations of the TCPA, Plaintiff is entitled to an
award of $500.00 in statutory damages for each call in negligent violation of the TCPA, or up to
$1,500 in statutory damages for each call in willful violation of the TCPA, pursuant to 47 U.S.C. §
227(b)(3)(B).

50. Additionally, Plaintiff is entitled to and seeks injunctive relief prohibiting such future

conduct.
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 12 of 16

WHEREFORE, Plaintiff demands a jury trial on all claims so triable, and judgment
against Defendant for the following:

a. Injunctive relief prohibiting violations of the TCPA by Defendant in the future;

b. Statutory damages of $500.00 for each and every text message made in negligent
violation of the TCPA or $1,500 for each and every call made in willful violation of the TCPA,
pursuant to 47 U.S.C. § (b)(3)(B); and

c. Reasonable attorney’s fees and costs;
d.. Such other relief as this Court deems just and proper

COUNT II
VIOLATIONS OF THE TCPA, 47 U.S.C. § 227(c

51. Plaintiff re-alleges and incorporates paragraphs 1-45 as if fully set forth herein.

52. Plaintiff received more than one telephone call within a 12-month period, by or on
behalf of Defendant, for the express purpose of marketing Defendant’s goods and/or services
without their written prior express consent.

53. Defendant’s unsolicited text messages caused Plaintiff actual harm including, but not
limited to, invasion of personal privacy, aggravation, nuisance and disruption of daily life,
reduction in cellular telephone battery life, data, messaging charges, and loss of use of Plaintiff’s
cellular telephone.

54. As a result of the aforementioned violations of the TCPA, Plaintiff is entitled to an

award of up to $1,500.00 for each call in violation of the TCPA pursuant to 47 U.S.C. § 227(c)(5).

12
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 13 of 16

50. Additionally, Plaintiff is entitled to and seeks injunctive relief prohibiting such future
conduct.

WHEREFORE, Plaintiff demands a jury trial on all claims so triable, and judgment
against Defendant for the following:

a. Injunctive relief prohibiting violations of the TCPA by Defendant in the future;

b. Statutory damages of $500.00 for each and every text message made in negligent
violation of the TCPA or $1,500 for each and every call made in willful violation of the TCPA,
pursuant to 47 U.S.C. § 227(c)(5)

c. Reasonable attorney’s fees and costs;

d.. Such other relief as this Court deems just and proper.

JURY DEMAND

Plaintiff hereby demands a trial by jury.

DOCUMENT PRESERVATION DEMAND

Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,
electronic databases or other itemization of telephone numbers associated with the Defendant and
the communication or transmittal of the text messages and calls as alleged herein.

\

13
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 14 of 16

Date: May 23, 2019

Respectfully Submitted,

/s/ Eric Smith
ERIC SMITH

Eric Smith

Pro se Plaintiff

520 North Ocean Blvd. Unit 19
Pompano Beach, FL 33062
(Telephone) 828-2098-8761
(Email) easmith.fl@gmail.com

14
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 15 of 16

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was sent by United
Parcel Service Certified Mail to The Clerk of The Court in Fort Lauderdale, Florida on this 23rd
day of May; which once entered by the Clerk will generate Notices of Filing to all parties that have

signed up for CM/ECF AND emailed to been Defendant’s counsel of record at

ehorkyk@gtlaw.com and mcmanusj@gtlaw.com.

By:Z/ Eric Smith
ERIC SMITH

SERVICE LIST
Kenneth A. Horky, Esquire
Florida Bar No. 691194
Email: horkyk@gtlaw.com; brownc@gtlaw.com
GREENBERG TRAURIG, P.A.
333 S.E. 2nd Avenue Suite 4400
Miami, FL 33131
Telephone: 305-579-0500
Facsimile: 305-579-0717

John L. McManus, Esquire
Florida Bar No. 0119423

Email: mcmanusj@gtlaw.com;
GREENBERG TRAURIG, P.A.
333 S.E. 2nd Avenue Suite 4400
Miami, FL 33131

Telephone: 305-579-0500
Facsimile: 305-579-0717

15
Case 0:19-cv-60568-RKA Document 27 Entered on FLSD Docket 05/29/2019 Page 16 of 16

 L1\)
Enh
Be
~
re
OO
DeAA <A
aN ZF _,
A>. WN
cH?
Ease
SEE
Recs
opr
=

Lyn
Koso"
